In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-526 CV

____________________


DAVID EUGENE GORE, Appellant


V.


FELICIA GORE, Appellee




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause No. 46,707 




MEMORANDUM OPINION
 David Eugene Gore perfected appeal but failed to prosecute it.  We dismissed the
appeal for want of prosecution on February 28, 2008, but reinstated the appeal on motion of
the appellant after he paid the filing fee and paid for the clerk's record.  See Gore v. Gore,
No. 09-07-526 CV, 2008 WL 517263 (Tex. App.--Beaumont Feb. 28, 2008), withdrawn,
2008 WL 1734902 (Tex. App.--Beaumont Mar. 27, 2008, order).   We granted a final
extension to June 15, 2008, for filing the appellant's brief, but the brief has not been filed. 
On July 8, 2008, we notified the parties that the appeal would be advanced without oral
argument. See Tex. R. App. P. 39.9. 
	A dismissal for want of prosecution is appropriate when the appellant fails to file a
brief assigning error for appellate review.  See Tex. R. App. P. 38.8(a)(1).  Accordingly, we
dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3.  Costs are assessed against
the appellant.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on July 29, 2008
Opinion Delivered August 14, 2008


Before McKeithen, C.J., Kreger and Horton, JJ.